                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                 CRIMINAL NO. 13-10299-GAO

                                UNITED STATES OF AMERICA,
                                         Plaintiff,

                                                v.

                                 ROBERTO ESTEVAN ORTIZ,
                                       Defendant.


                                     OPINION AND ORDER
                                        March 10, 2020

O’TOOLE, S.D.J.

       On February 5, 2007, Roberto Estevan Ortiz was convicted in Massachusetts state court of

distribution of cocaine. Subsequently, the United States Department of Homeland Security

initiated removal proceedings against him, and he was removed to the Dominican Republic on

October 2, 2009. In September 2013 Ortiz was found within the United States and charged with

unlawful reentry of a removed alien in violation of 8 U.S.C. § 1326. On June 17, 2014, represented

by counsel, he pled guilty to that offense.

       In a pro se motion filed May 19, 2016, Ortiz moved for a new trial under Rule 33 of the

Federal Rules of Criminal Procedure (dkt. no. 42). The Court determined that the motion should

be recharacterized as a collateral attack on his conviction under 28 U.S.C. § 2255 and, in light of

the recharacterization, gave Ortiz the opportunity to withdraw the recharacterized motion (dkt. no.

43). After receiving no response from the defendant, in accord with the Court’s ruling, the Clerk
refiled the purported Rule 33 motion for new trial as a motion to vacate Ortiz’s sentence under 28

U.S.C. § 2255 (dkt. nos. 44 and 45). See Ortiz v. United States, No. 1:16-CV-12059-GAO). 1

        Ortiz does not deny either that he was removed in 2009 or that he was thereafter found in

the United States without permission in violation of § 1326. Instead he contends that his conviction

of illegal reentry should be vacated because his state conviction that was the basis of that 2009

removal order was later vacated. However, at the time of his arrest for illegal reentry his prior

conviction had not been vacated. The offense was committed when he reentered the United States

without permission, having been previously convicted of the state offense. Subsequent events do

not affect that fact.

        Because Ortiz has not asserted a valid ground for seeking post-conviction relief, his motion,

characterized as one under § 2255 (dkt. no. 45) is DENIED.

        Finally, because the defendant has not “made a substantial showing of the denial of a

constitutional right,” see 28 U.S.C. § 2253(c)(2), no certificate of appealability shall issue.

        It is SO ORDERED.

                                                               /s/ George A. O’Toole, Jr.
                                                               Senior United States District Judge




1
  The government’s initial response to this motion appeared to be based on a misunderstanding
that the refiled motion was a second filing by the defendant, rather than a clerical act. The Court
denied the government’s request to dismiss the petition as a second and successive petition on
October 25, 2019 (dkt. no. 51).
                                                  2
